COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Humphreys and Senior Judge Duff


WALTER N. SYDNOR
                                           MEMORANDUM OPINION *
v.   Record No. 1144-00-2                      PER CURIAM
                                            NOVEMBER 14, 2000
ELIZABETH D. SYDNOR


              FROM THE CIRCUIT COURT OF HENRICO COUNTY
                      L. A. Harris, Jr., Judge

           (Judson W. Collier, Jr.; Hooker, Bode,
           Collier, Dickinson and Gardner, on brief),
           for appellant.

           (Russell E. Allen, on brief), for appellee.


     Walter N. Sydnor appeals the decision of the circuit court

denying his petition for renewed visitation with his child.    He

contends the trial court abused its discretion because (1) the

evidence demonstrated that the father was not guilty of sexual

abuse; (2) the evidence supported a finding that the visitation

could be resumed under procedures making re-establishment of

visitation as comfortable as possible for the child; and (3) the

child expressed a preference not to re-establish visitation with

her father.   Upon reviewing the record and briefs of the parties,

we conclude that this appeal is without merit.   Accordingly, we

summarily affirm the decision of the trial court.    Rule 5A:27.


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
        The order from which appellant appeals was entered May 25,

2000.    Appellant endorsed the order "SEEN AND OBJECTED TO."

Neither the order nor the written statement of facts filed in this

matter indicate that the father asserted in the trial court the

arguments which form the basis of his appeal of the trial court's

ruling.

        "No ruling of the trial court . . . will be considered as a

basis for reversal unless the objection was stated together with

the grounds therefor at the time of the ruling . . . ."     Rule

5A:18.    The Court of Appeals will not consider an argument on

appeal which was not presented to the trial court.     Jacques v.

Commonwealth, 12 Va. App. 591, 593, 405 S.E.2d 630, 631 (1991).

        As appellant, the father has the burden of providing a

record which substantiates his claim of error.      See Jenkins v.

Winchester Dep't of Soc. Servs., 12 Va. App. 1178, 1185, 409

S.E.2d 16, 20 (1991).     In the absence of such a record "we will

not consider the point."     Id.   The record in this appeal contains

a written statement of facts that does not specify objections or

grounds for objections.    When the record is so deficient, "we

cannot assume that appellant's objection and reasons were

proffered."    Lee v. Lee, 12 Va. App. 512, 516, 404 S.E.2d 736, 738

(1991) (en banc).    Therefore we hold that Rule 5A:18 bars our

consideration of the father's challenges to the trial court's

denial of his petition for renewed visitation.     Moreover, the



                                   - 2 -
record does not reflect any reason to invoke the good cause or

ends of justice exceptions to Rule 5A:18.

     Accordingly, the decision of the trial court is summarily

affirmed.

                                                   Affirmed.




                              - 3 -